DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-20 are pending in the application.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4.	Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
5.	Claim limitations “the gyroscopic stabilizer” (independent claims 1 and 17, and dependent claims 2-10 and 18 and 19), “the cavity” (independent claims 1 and 11, and subsequent dependent claims 2-10 and 12-16), “the fluid pathway” (independent claims 17 and 4, and subsequent dependent claims 18 and 19), and “the portion” (independent claims 11 and 20, and subsequent dependent claims 11-16) lack sufficient antecedent basis.
Claim Rejections - 35 USC § 102
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 1, 11, 15, 17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (WO 2019/232371 A1), cited by applicant.  Smith discloses all claimed features per pg. 7, lines 20-33, Figs. 1-6 and claims 1-17.  Specifically: Claim 1: Smith discloses a gyroscopic roll stabilizer [CMG 20] for a boat [5], including an enclosure [30] mounted to a gimbal [20] for rotation about a gimbal axis and configured to maintain a below-ambient pressure; a flywheel assembly [40] including a flywheel [42] and flywheel shaft [44], with an open-ended cavity [46] formed in an end of the flywheel shaft; a first bearing [50] for rotatably mounting the flywheel assembly inside the enclosure for rotation about a flywheel axis; the first bearing comprising an inner race [52] affixed to the flywheel shaft proximate the cavity and an outer race [54] rotationally fixed relative to the enclosure; a motor [60] operative to rotate the flywheel assembly; a liquid heat transfer medium (low vapor fluid) disposed in the cavity; a bearing cooling circuit [80] configured to transfer heat away from the inner race of the first bearing by recirculating a cooling fluid; the bearing cooling circuit comprising: a heat transfer shaft assembly rotationally fixed relative to the flywheel axis and extending from the enclosure into the cavity so as to contact the liquid heat transfer medium; a closed fluid pathway for the cooling fluid that extends through the heat transfer shaft assembly to internally cool the heat transfer shaft assembly; wherein the gyroscopic roll stabilizer is configured to transfer heat away from the inner race of the first bearing to the flywheel shaft, and from the flywheel shaft to the liquid heat transfer medium, and from the liquid heat transfer medium to the heat transfer shaft assembly, and from the heat transfer shaft assembly to the cooling fluid.  Claim 15: Smith further discloses that the recirculating comprises: routing the cooling fluid from the heat transfer shaft assembly to a reservoir [82]; pumping the cooling fluid from the reservoir to the heat transfer shaft assembly; wherein the cooling the cooling fluid comprises cooling the cooling fluid via a heat exchanger [86]. Claim 17: Smith discloses a gyroscopic roll stabilizer for a boat, including an enclosure mounted to a gimbal for rotation about a gimbal axis and configured to maintain a below-ambient pressure; a flywheel assembly including a flywheel and flywheel shaft; a first bearing for rotatably mounting the flywheel assembly inside the enclosure for rotation about a flywheel axis; the first bearing comprising an inner race and an outer race, the inner race affixed to the flywheel shaft; a bearing block disposed between the outer race of the first bearing and the enclosure and configured to hold the outer race rotationally fixed relative to the enclosure; a motor operative to rotate the flywheel assembly; a bearing cooling circuit configured to transfer heat away from the outer race of the first bearing; the bearing cooling circuit having a closed fluid pathway for recirculating cooling fluid therein; wherein the fluid pathway includes a fluid channel disposed between the bearing block and the enclosure and having the cooling fluid therein; wherein the gyroscopic roll stabilizer is configured to transfer heat away from the outer race of the first bearing to the bearing block, and from the bearing block to the cooling fluid; see above for claim 1.  The method steps of claims 11 and 20 are considered implicit in the function and use of the device.
Allowable Subject Matter
8.	Claims 2-10, 12-14, 16, 18 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
9.	The prior art cited and not relied upon is considered pertinent to applicant’s disclosure.  The prior art reference cited discloses a similar gyroscopic roll stabilizer for a boat/watercraft.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL V VENNE whose telephone number is (571)272-7947.  The examiner can normally be reached between M-F, 7am-3:30pm Flex.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J Morano can be reached on (571) 272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
11.	If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (USA OR CANADA) or 571-272-1000.
/Daniel V Venne/
Senior Examiner, Art Unit 3617
10/11/2022